Exhibit 10.15


FIRST AMENDMENT
 TO
 EMPLOYMENT AGREEMENT


The Employment Agreement made as of the 10th day of January, 2003 by and between
AvalonBay
 Communities, Inc., a Maryland corporation (the “Company”), and Bryce Blair
(“Executive”) is hereby amended as follows:


Section 7(c)(iii)(B) of the Employment Agreement is hereby amended by deleting
said subsection in its entirety and substituting thereof the following:


“(B) Continue to pay the premiums then due or thereafter payable on the
whole-life portion of the split-dollar insurance policy referenced under Section
3(d) in accordance with, and to the extent required by, the provisions of the
Split Dollar Agreement between the Company and Executive; and”


Section 7(c)(iv)(E) of the Employment Agreement is hereby amended by deleting
said subsection in its entirety and substituting the following in lieu thereof:


“(E) Continue to pay the premiums then due or thereafter payable on the
whole-life portion of the split-dollar insurance policy referenced under Section
3(d) in accordance with, and to the extent required by, the provisions of the
Split Dollar Agreement between the Company and Executive.”


Section 7(c)(v) of the Employment Agreement is hereby amended by deleting
subsection (B) thereof in its entirety and substituting the following in lieu
thereof:


“(B) Continue to pay the premiums then due or thereafter payable on the
whole-life portion of the split-dollar insurance policy referenced under Section
3(d) in accordance with, and to the extent required by, the provisions of the
Split Dollar Agreement between the Company and Executive; and”


Except as amended herein, the Employment Agreement is hereby confirmed in all
other respects.


IN WITNESS WHEREOF, this Amendment is entered into this 31st day of March, 2005.
 

 
AVALONBAY COMMUNITIES, INC.
         
By:  
/s/ Charlene Rothkopf  
     
Charlene Rothkopf, EVP – Human Resources 
                     
/s/ Edward M. Schulman  
     
Edward M. Schulman, 
     
SVP, General Counsel & Secretary 
           
/s/ Bryce Blair  
   
Executive 
       


